Citation Nr: 0006782	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a closed head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied his request to reopen his claim of service 
connection for the residuals of a closed head injury on the 
basis that no new and material evidence had been submitted 
since the prior denial of service connection in February 
1975.  In October 1997, he testified at a Board hearing in 
Washington, D.C.  In December 1997, the Board remanded the 
matter for additional development of the evidence.


FINDINGS OF FACT

1.  By February 1975 rating decision, the RO denied service 
connection for residuals of a closed head injury; no appeal 
was initiated within one year following notice to the veteran 
in February 1975.

2.  Evidence received since the last final February 1975 
rating decision includes clinical records not previously 
considered which bear directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for residuals of a closed head injury.  

3.  The veteran has reported that he sustained head injury in 
service and the record contains medical evidence linking his 
current post-concussion headaches to his reported in-service 
head injury. 


CONCLUSIONS OF LAW

1.  The February 1975 rating decision which denied service 
connection for residuals of a closed head injury is final.  
38 U.S.C. § 4005(c) (1974) [38 U.S.C.A. § 7105(c) (West 
1991)]; 38 C.F.R. § 19.153 (1974) [38 C.F.R. § 20.1103 
(1999)].

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for residuals of 
a closed head injury.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  Post-concussion headaches were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are largely 
unavailable; however, he asserts that in November 1955, he 
was hit in the head by a recoiling gun carriage.  He states 
that he received treatment in the field following the injury, 
including three stitches for a forehead laceration.  
Thereafter, he maintains that he experienced "migraine 
headaches" and blackouts and was hospitalized for several 
days the following month.  

The record reveals that repeated attempts by the RO to obtain 
the veteran's service medical records have been unsuccessful.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The RO 
did obtain military sick reports which indicate that the 
veteran was hospitalized for six days in December 1955 at the 
7100th U.S. Air Force (USAF) Hospital in Wiesbaden, Germany, 
but the reason for the hospitalization was not indicated.  
Repeated efforts by the RO to obtain the hospitalization 
records were to no avail.

The veteran's October 1956 military separation medical 
examination report, however, is of record, and it is negative 
for pertinent complaint or abnormality.  On clinical 
evaluation, his head was normal and no neurologic or 
psychiatric disorders were identified clinically.

In October 1966, the veteran submitted an informal claim of 
service connection for several disabilities, including 
residuals of a head injury.  The RO duly forwarded a formal 
application form to him for completion, but he did not 
respond.

In April 1973, the veteran submitted a claim of entitlement 
to nonservice-connected disability pension benefits, claiming 
that he was disabled due to a psychiatric disability.  His 
application form is silent for notation of a head injury or 
residuals thereof, including headaches.  In support of his 
claim, the RO obtained an April 1973 VA hospitalization 
summary showing that the veteran had been admitted for 
treatment of anxiety neurosis and alcohol addiction.  On 
admission, he reported that he had been hit on the head in 
1955 and had "migraine headaches" since that time.  
Evaluation showed that his memory was intact, he was oriented 
in all three spheres, and he was able to concentrate.  Skull 
X-rays were within normal limits.  

In August 1974, the veteran submitted a formal claim of 
service connection for several disabilities, including 
residuals of a head injury.  In support of his claim, the RO 
obtained May and October 1974 VA hospitalization summaries 
showing diagnoses of anxiety reaction and alcoholism.  During 
his periods of hospitalization, the veteran also reported 
that he had been having blackout spells for the past three 
months.  A history of a head injury and headaches was not 
noted.

By February 1975 rating decision, the RO denied service 
connection for residuals of a head injury on the basis that 
his in-service head injury was not documented by the evidence 
of record.  In addition, the RO denied service connection for 
an acquired psychiatric disorder and blackouts.  The veteran 
was notified of this decision by February 1975 letter sent to 
his address of record.  However, he did not file an appeal 
within the applicable time period; thus, the decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In June 1975, he submitted a claim for nonservice-connected 
disability pension benefits.  The RO obtained VA 
hospitalization records, dated from June to September 1975, 
showing that the veteran had sought admission "with an 
expressed purpose of getting disability compensation."  He 
reported that in 1955 he had been struck in the head (but not 
rendered unconscious) by a snowball containing a rock.  He 
stated that he currently experienced blackout spells.  The 
examiner noted a history of marital problems, anxiety, and 
alcoholism, but the veteran denied current problems with 
alcohol.  The examiner noted that there were some 
discrepancies between the veteran's account of his alcoholic 
history and the objective medical record.  He also noted that 
the veteran made an "almost delusional" attempt to link the 
cause of his troubles to an in-service snowball incident.  
The diagnoses on discharge were chronic anxiety reaction and 
alcohol abuse by history.

The veteran again requested nonservice-connected disability 
pension benefits in June 1977, claiming that he was totally 
disabled due to a nervous condition.  The RO obtained records 
showing that the veteran had been hospitalized again in 
November 1976 and June 1977 for treatment of anxiety reaction 
and chronic alcoholism.  A history of a head injury was not 
noted in these records, nor were complaints of headaches or 
blackouts.

In a July 1978 claim for nonservice-connected pension, the 
veteran claimed that he was totally disabled due to 
"nerves" and a low back condition.  The RO obtained a July 
1978 VA hospitalization summary showing that he had been 
admitted following an automobile accident with complaints of 
low back pain.  On admission, neurological examination showed 
normal mental status, cranial nerves, and motor examination.  
The diagnosis was low back pain.

In December 1989, the veteran again filed a claim for 
nonservice-connected pension, stating that he was unable to 
work due to a low back condition.  A December 1989 VA 
hospital report shows that the veteran was admitted for 
treatment of lumbar radiculopathy.  A history of head injury 
was not noted, nor were complaints of headaches or blackouts.  
Physical examination the head was normal, the pupils were 
reactive to light and the extraocular movements were intact.  

In June 1992, the veteran again requested nonservice 
disability pension benefits, stating that he was disabled due 
to a low back disability, severe headaches, and a nervous 
disorder.  

In support of his claim, the RO obtained private treatment 
records dated from January to October 1992 showing treatment 
for a low back disability.  In October 1992, he sought 
treatment for neck pain after he fell down the stairs; the 
veteran reported that he felt dizzy before he fell.  On 
examination, the examiner noted alcohol on the veteran's 
breath, as well a history of alcohol abuse.  A computerized 
tomography (CT) scan of the head showed no evidence of any 
underlying brain abnormality, although there was atrophy 
greater than expected for the veteran's age.  A history of an 
in-service head injury was not noted.

An April 1990 VA hospitalization report showed treatment for 
conversion reaction with emotional overlay.  During this 
period of hospitalization, an extensive psychiatric history 
was noted, including a history of conversion reaction and 
Fugue states.  Outpatient treatment records from January to 
May 1992 show treatment for low back and neck pain; on 
examination, cranial nerves II to XII were intact.  

In June 1992, the veteran again requested nonservice 
disability pension due to low back disability and a nervous 
disorder.  On VA medical examination in July 1993, he gave a 
rambling account of an in-service blow to the head which he 
indicated was the cause of his psychiatric difficulties.  The 
diagnosis was conversion disorder.

In February 1994, the veteran submitted an application to 
reopen his claim of service connection for residuals of head 
injury.  He submitted duplicates of his service medical 
records and morning reports.  VA outpatient treatment records 
from January 1993 to January 1994 showing treatment for low 
back pain.  

In October 1997, the veteran testified at a Board hearing 
that he served as a gun mechanic in an anti-aircraft 
artillery battery during service, and that in November 1955, 
his company was in training exercises in Germany when a round 
jammed in a 75 millimeter, hydraulically-operated gun.  As 
the only mechanic trained in the operation of the weapon, he 
stated that he was ordered to dislodge the round.  When he 
did so, he stated that the gun carriage recoiled, struck him 
on the head and knocked him to the ground.  He reported 
receiving treatment in the field following the injury, 
including three stitches for a forehead laceration.  
Thereafter, he indicated he developed "migraine headaches" 
and blackouts and was hospitalized for several days the 
following month.  He stated that, since service separation, 
he continued to have residuals from his in-service injury, 
including headaches, dizziness, and blackouts.  He stated 
that his headaches became so severe that he was hospitalized 
for 90 days at the Houston VAMC in 1957; he claimed to have 
been treated by a "Dr. Welch" there who diagnosed a 
fractured skull.  

In December 1997, the Board remanded the matter for 
additional development of the evidence, to include an attempt 
to obtain the 1957 VA hospitalization records identified by 
the veteran.

Pursuant to the Board's remand, the RO obtained a copy of a 
September 1957 VA hospitalization report showing that the 
veteran had been treated for hemorrhoids.  No notations of a 
head injury or residuals thereof, including headaches, were 
noted.

Also obtained by the RO was a duplicate of the April 1993 
hospitalization summary and additional records corresponding 
to that period of hospitalization.  Such records show that 
the veteran was treated for anxiety neurosis and alcohol 
addiction.  In addition, he reported severe headaches since a 
1955 in-service head injury.  An electroencephalogram (EEG) 
revealed poorly sustained alpha activity, but the study was 
within the range of normal variation.  A skull X-ray was 
unremarkable.

In July 1999, the veteran underwent VA neurological 
examination at which he reported a history of in-service head 
injury.  He stated that two days after his injury, he began 
to have headaches which had not resolved, but which were 
controlled with medication.  He also reported a history of 
blackouts since the 1960s.  The diagnoses were post-
concussion headaches, rule out seizures.  A subsequent EEG 
was normal.  The examiner concluded that the veteran's 
chronic headaches appeared to have a temporal association 
with the in-service head injury.  He indicated that it was 
impossible to substantiate the veteran's accounts of the head 
injury, as his service medical records had been lost.  
However, the examiner indicated that from the veteran's 
account, it appeared that he had sustained a head injury in 
service and that, because of the temporal relationship 
between the headaches and the head injury, it was quite 
possible that the headaches were post-concussion headaches.

At a July 1999 VA psychiatric examination, the veteran's in-
service head injury was again noted.  He reported that he had 
a history of headaches and blackouts since that time.  The 
diagnoses included cognitive disorder, anxiety disorder, and 
alcohol abuse, in remission.  The examiner concluded that the 
veteran's cognitive disorder, alcohol abuse, and anxiety 
disorder were not related to any traumatic brain injury he 
received in service; rather, he indicated that the likely 
cause of the veteran's cognitive disorder was his advanced 
age and admitted heavy alcohol use.  

II.  Analysis

As noted, the veteran now seeks to reopen his claim of 
service connection for residuals of a head injury.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the Federal Circuit noted that not every piece of 
new evidence is "material," but that some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in February 1975.  That evidence includes a 
July 1999 VA neurological examination report indicating the 
possibility of a link between the veteran's current headaches 
and his reported in-service head injury.  Given the nature of 
the veteran's claim, the Board finds that this is new and 
material evidence sufficient to reopen the claim of service 
connection for a residuals of a head injury.  

In view of the foregoing, the Board will review the claim de 
novo.  In light of the favorable decision below, obviously no 
prejudice results from the Board's actions in this regard.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In this case, after reviewing the evidence of record, the 
Board has determined that service connection for post-
concussion headaches is warranted.  Although his service 
medical records are unavailable, the veteran has consistently 
described an in-service head injury.  Although at his 
military separation, examination of the head and neurological 
system was normal, the veteran has stated on numerous 
occasions that shortly after his injury, he experienced 
headaches on a regular basis which have continued since that 
time.  The Board finds that the veteran's statements to this 
effect, including at his October 1997 hearing, are credible.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that a veteran can provide probative evidence as to 
symptomatology sufficient to establish service connection).  
In this regard, the Board notes that continuity of 
symptomatology, not continuity of treatment, is required to 
establish a nexus between a disorder noted during service and 
a chronic disorder found after service.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

Moreover, the record contains a July 1999 VA examination 
report in which the examiner indicated that the veteran's 
headaches were quite possibly of a post-concussion type and 
were related to his reported in-service head injury.  

Based on the foregoing, the Board believes that the evidence 
in this case is at least in relative equipoise as to the 
issue of service connection for post-concussion headaches; 
thus, the veteran prevails on that issue.  Gilbert, 1 Vet. 
App. at 54.  In light of the reported in-service head injury, 
the veteran's credible statements of continuity of headache 
symptomatology since service, and a VA medical opinion 
linking the veteran's current headaches to his in-service 
head injury and reported continuous symptomatology, the Board 
is of the opinion that the evidence of record is sufficient 
to support service connection for post-concussion headaches.  
However, as the preponderance of the evidence indicates that 
any blackouts, psychiatric disability, cognitive impairments, 
and alcoholism are unrelated to his period of service or any 
incident therein, service connection for those particular 
claimed residuals of a head injury is not warranted.


ORDER

Service connection for post-concussion headaches is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

